Citation Nr: 1738169	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  10-28 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral hip disorder.

(The issue whether the Veteran has basic eligibility to education benefits under the Post 9-11 GI Bill is the subject of a separate decision that will be released at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2007 to August 2008.  He also served with the National Guard from March 2009 to November 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file was subsequently transferred to the RO in New York, New York.  

In August 2012, the Veteran testified at a travel board hearing before the undersigned sitting at the New York RO.

In April 2014, the RO furnished a statement of the case addressing permanency of the Veteran's total evaluation.  The Veteran did not perfect an appeal to that issue and it is not for consideration at this time.  

In September 2014, the Board, in pertinent part, remanded this issue for additional development.  In October 2016, the Board denied entitlement to service connection for a bilateral hip disorder.  The appellant appealed.  In June 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for remand.

In October 2016, the Board also remanded the issue of entitlement to service connection for a left ankle disorder.  In a June 2017 rating decision VA granted entitlement to service connection for residuals of a left ankle sprain, and for a left ankle scar.  Accordingly, that issue is no longer for consideration. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the joint motion granted by the Court agreed that a January 2015 VA examination was inadequate because it failed to address whether the appellant's thoracolumbar degenerative disc disease  aggravated any hip disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the January 2015 VA examiner, or if that examiner is not available provide a similarly qualified health care professional, access to the appellant's VBMS and Virtual VA files.  Following a review of all of the evidence of record, to particularly include the claimant's complaints of hip pain between 2008 and 2012, and address whether it is at least as likely as not that any diagnosed hip disorder is caused by any service connected disorder to include thoracolumbar degenerative disc disease.  If not, the examiner must opine whether it is at least as likely as not that any diagnosed hip disorder is aggravated by thoracolumbar degenerative disc disease.  A full and complete rationale must be provided for any opinion offered.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

2.  After the development requested has been completed, the AOJ must review the report to ensure that it is in complete compliance with the directives of this REMAND. If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

